Citation Nr: 0831791	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  07-08 808	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1964 to June 
1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of July 2005 and August 2006 
by the Department of Veterans Affairs (VA) Nashville, 
Tennessee Regional Office (RO).


FINDINGS OF FACT

1.  Chronic hearing loss was not present during service, was 
not manifest within a year after separation from service, and 
the current hearing loss did not develop as a result of any 
incident during service, including exposure to noise. 

2.  Tinnitus was not present during service, or was not 
manifest within a year after separation from service, and the 
currently claimed tinnitus did not develop as a result of any 
incident during service, including exposure to noise.  


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

2.  Tinnitus was not incurred in or aggravated by service and 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  The Board finds that the content 
requirements of a duty to assist notice have been fully 
satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Letters dated in April 2005 and December 2005 from the RO 
provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claim for service 
connection, what evidence was to be provided by him, and what 
evidence the VA would attempt to obtain on his behalf.  These 
letters also explained that the evidence must demonstrate 
current disability related to an injury or disease that was 
made worse by, or incurred in-service.  The VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran's service treatment records have been obtained, and 
the veteran has declined a hearing on his claim.  He has not 
identified any medical records to obtain.  The veteran was 
also afforded a VA medical examination, and an appropriate 
medical opinion was provided.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claim, and no further assistance to the veteran to develop 
evidence is required.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such as an 
organic disorder of the nervous system, is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in-service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection, three elements must 
be satisfied.  There must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See 38 C.F.R. § 3.303; see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The determination as 
to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

In both his April 2006 and March 2007 statements, the veteran 
contends that he was exposed to noise during his service.  
The veteran recounted noise exposure, due to firing a variety 
of weapons without ear protection, while in an artillery 
unit.  The veteran expressed his opinion that these past 
exposures caused his current hearing loss and tinnitus.  

The Board finds that the veteran's account of exposure to 
noises in service is credible.  However, after reviewing all 
of the evidence, the Board finds that the veteran's current 
hearing loss and tinnitus were not present until many years 
after service, and are not etiologically or causally related 
to active duty service or any incident therein.  

At his entrance examination in March 1964, the veteran's 
hearing was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
15
LEFT
15
10
10
10
10

The veteran's separation examination in May 1966 provided the 
following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
-
10
LEFT
10
10
15
-
15

Overall, the veteran's ability to hear was approximately the 
same on separation as it had been on entrance.  Additionally, 
the veteran did not mention any problem with hearing loss or 
tinnitus at his separation examination, and there is no 
medical evidence of hearing loss or tinnitus within a year 
after separation from service.  

The earliest documented evidence of hearing loss for as 
defined for VA purposes in 38 C.F.R. § 3.385 contained in the 
veteran's file appears some thirty-nine years after service 
(1966 to 2005).  The veteran's private audiology examination 
report dated in August 2005 reflects a diagnosis of mild to 
severe sensorineural hearing loss.  This report did not 
include a medical opinion concerning whether the veteran's 
hearing loss was related to service.

In a February 2006 VA audiological examination, the examiner 
noted the veteran's account of noise exposure while in 
service.  At this time, the veteran indicated he was exposed 
to military noise related to artillery, firing rifles on the 
firing range and from explosions during trainings.  
Specifically, the veteran told the examiner that he fired 155 
Howitzers, without ear protection, and for minutes after 
firing this weapon he experience ringing in his ear.  
Additionally, the veteran indicated the "hissing" sound he 
constantly heard in his ear began 15 to 20 years previous 
(which, at the earliest, would have been in 1985, 
approximately 20 years after service).  

An audiological evaluation also performed at this time, 
revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
35
35
50
LEFT
45
35
35
35
50

Speech audiometry revealed speech recognition ability of 84% 
percent in the right ear and of 86% in the left ear.

The examiner accepted the veteran's account of military noise 
exposure, but reached the conclusion that the veteran's 
hearing loss was not "particularly consistent with noise-
induced hearing loss," and that the veteran's hearing loss 
and tinnitus were not likely the result of his military 
service.  

An April 2006 statement from the private doctor whose 2005 
records were mentioned above, also comments on the etiology 
of the veteran's hearing loss.  In this statement, he 
indicates the veteran has both mid and high frequency loss, 
and that he has taken into account the veteran's description 
of his noise exposure during service.  He also records that 
the veteran recounted that an exit examination reflects some 
hearing loss, and went on to conclude as follows:

Based on the amount of nosie (sic) exposure, 
certainly the type of hearing loss he has is 
consistent with noise damage.  There may be some 
early progression of that problem because of his 
prior noise exposure also associated with some 
aging process.  

In analyzing the foregoing evidence, the Board has considered 
the veteran's statements, as to his belief that his hearing 
loss is related to service; however, the veteran, as a lay 
person, is not competent to offer a medical diagnosis or to 
assert medical causation of his disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  For the sake of 
analyzing the claim, the Board accepts the veteran's 
testimony that he was exposed to factors such as loud noises.  
However, to the extent that the veteran's testimony may be 
interpreted as indicating that he had continuity of 
symptomatology of hearing loss and tinnitus since his time 
service; the Board concludes that the testimony has less 
probative value than the other evidence of record which shows 
that there was no complaints of hearing loss or tinnitus in 
service, or for many years after service.  The separation 
examination showed normal hearing.  More to the point, any 
claim of noticing hearing loss and tinnitus on an ongoing 
basis is further contradicted by the complete lack of any 
medical evidence for many years after service.  Indeed, the 
veteran acknowledged he sought no treatment until the time of 
his claim, and there is otherwise no indication that this 
disability was diagnosed or treated for many years following 
his separation from service.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint after service can be considered along with 
other factors in deciding a service connection claim).  The 
Board concludes that contemporaneous medical records, such as 
the service treatment records, which are silent for 
complaints of tinnitus and hearing loss, have significantly 
higher probative value than statements presented many years 
later which assert noticing these problems ever since 
service.  

The Board also finds that the VA medical opinion which weighs 
against the claim has higher probative value than the private 
opinion provided in support of the claim.  In this regard, 
the Board notes that the VA opinion is consistent with the 
veteran's service record, while accepting the history the 
veteran reports.  The private medical conclusion, on the 
other hand, consists of two contorted sentences (quoted 
above), the first of which appears to only tentatively 
establish the presence of noise induced hearing loss, and the 
second of which requires a grammatical restructuring in order 
to render it a conclusion favorable to the veteran's claim.  
(It does not describe a time period for the mentioned 
"progression," and the clause "also associated with some 
aging process" has an ambiguous antecedent.  Grammatically, 
the antecedent is "exposure," the nearest prior noun to the 
participle "associated," but this is illogical.)  Moreover, 
the VA opinion that the disorder is not related to service is 
more consistent with the lack of complaints until 
approximately thirty-nine years after service.  

Therefore, the Board finds that although the veteran may have 
sustained acoustic trauma in service, the preponderance of 
the evidence shows that chronic hearing loss and tinnitus was 
not present during service, was not manifest within a year 
after separation from service, and any current hearing loss 
is not attributable to any event or injury during service.  
Accordingly, the Board concludes that hearing loss and 
tinnitus were not incurred in or aggravated by service, and 
may not be presumed to have been incurred in service.  








ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


